Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the phrase "same type" renders the claim(s) indefinite because the claims include elements not actually disclosed (those encompassed by "same type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0174868A1 (hereinafter referred as “Muraoka”), in view of US 5733441 (hereinafter referred as “Ko”).
Regarding claims 1 and 6, Muraoka teaches a method for processing a chemical liquid, comprising: 
providing a purification system comprising at least one filtration medium (having ion adsorption medium in adsorption columns 27 and filter F); 
performing a treatment process on the system by passing a treatment liquid (cleaning liquid, 35) thought the at least one filtration medium [0120]; and 
processing a chemical liquid (alkaline treatment liquid) with the purification system configured in an chemical liquid manufacturing apparatus, wherein the chemical liquid manufacturing apparatus comprises the purification system, and a processed chemical liquid is obtained by introducing the chemical liquid into the chemical liquid manufacturing apparatus and passing the chemical liquid through the purification system (the column 27 produces/manufactures the treated chemical liquid). 
Muraoka discloses that the treatment liquid (35) is a cleaning liquid for regeneration of the adsorbent ([0040], [0120]). Ultrapure water and 2-wt% hydrogen peroxide/1 wt% hydrofluoric acid aqueous solution are used for cleaning the adsorbent ([0040], [0120]). The cleaning is performed for removal of Fe from the adsorbent surface. It would have been obvious to one of ordinary skill in the art to use cleaning solution that does not contain Fe since the purpose of cleaning solution is to remove Fe from adsorbent surface, not to add Fe. Muraoka also teaches that the adsorbent is used for removing other metal impurities including Ca (refer example 4). It would have been obvious to one of ordinary skill in the art to use cleaning solution devoid of metal impurities intended to be removed from the adsorbent. Selection of order of method steps with respect to whether to perform cleaning prior to 
Muraoka does not teach that the method comprises performing a soaking process by placing the at least one filtration medium in a container and soaking the at least one filtration medium in a liquid stored in the container for at least a soaking period of about 12 to 18 hours, and there are at most five soaking periods. The limitation “wherein the liquid used in the soaking process is a same type as the treatment liquid” does not impart any particular structure other than both being liquid.
Ko discloses a pre-wet system for a filter used in semiconductor process (abstract) and discloses that it is well known in the art to pre-wet filter for half day or a day long before it is utilized to filter out the residues which are generated in semiconductor process (C1/L50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Muraoka to include step of performing a soaking process by placing the at least one filtration medium in a container and soaking the at least one filtration medium in a liquid stored in the container for at least a soaking period of about 12 to 18 hours, and there are at most five soaking periods to remove contaminants/impurities from the filter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed ranges through routine experimentation to achieve desired cleaning of the filter prior to use.
Regarding claims 2-3, selecting the order of steps of treatment process before or after the filtering/liquid manufacturing would have been an obvious matter of design choice to one of ordinary skill in the art based on state of the medium in column 27 and/or filter (F) and whether the column 27 and/or Filter (F) can produce the liquid with desired quality before the treatment process.
Regarding claim 7, Muraoka teaches providing more than one filtration media (refer fig. 3, [0120], [0121]).
Regarding claim 8, Muraoka also teaches providing filter (F).
Regarding claims 9 and 10, Muraoka also teaches providing filter (F), and an example of membrane is PTFE [0083]. Muraoka does not disclose pore size of the membrane. However, selection of pore size of the membrane would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired purify of the liquid being treated through the filter.
Regarding claim 14, Muraoka teaches a method for purifying a chemical liquid (alkaline liquid), comprising:
providing a purification system comprising at least one filtration medium (having ion adsorption medium in adsorption columns 27 and filter F); 
performing a treatment process on the system by passing a treatment liquid (cleaning liquid, 35) thought the at least one filtration medium [0120]; and 
processing a chemical liquid (alkaline treatment liquid) with the purification system configured in an chemical liquid manufacturing apparatus, wherein the chemical liquid manufacturing apparatus comprises the purification system, and a processed chemical liquid is 
Muraoka discloses that the treatment liquid (35) is a cleaning liquid for regeneration of the adsorbent ([0040], [0120]). Ultrapure water and 2-wt% hydrogen peroxide/1 wt% hydrofluoric acid aqueous solution are used for cleaning the adsorbent ([0040], [0120]). The cleaning is performed for removal of Fe from the adsorbent surface. It would have been obvious to one of ordinary skill in the art to use cleaning solution that does not contain Fe since the purpose of cleaning solution is to remove Fe from adsorbent surface, not to add Fe. Muraoka also teaches that the adsorbent is used for removing other metal impurities including Ca (refer example 4). It would have been obvious to one of ordinary skill in the art to use cleaning solution devoid of metal impurities intended to be removed from the adsorbent. Selection of order of method steps with respect to whether to perform cleaning prior to purification or alternatively would have been an obvious matter of design choice to one of ordinary skill in the art based on condition of the adsorbent medium to serve the purpose of cleaning the chemical liquid.
Muraoka does not teach that the method comprises performing a soaking process by placing the at least one filtration medium in a container and soaking the at least one filtration medium in a liquid stored in the container for at least a soaking period of about 12 to 18 hours, and there are at most five soaking periods.
Ko discloses a pre-wet system for a filter used in semiconductor process (abstract) and discloses that it is well known in the art to pre-wet filter for half day or a day long before it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Muraoka to include step of performing a soaking process by placing the at least one filtration medium in a container and soaking the at least one filtration medium in a liquid stored in the container for at least a soaking period of about 12 to 18 hours, and there are at most five soaking periods to remove contaminants/impurities from the filter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed ranges through routine experimentation to achieve desired cleaning of the filter prior to use.
Selecting the order of steps of treatment process before or after the filtering/liquid manufacturing would have been an obvious matter of design choice to one of ordinary skill in the art based on state of the medium in column 27 and/or filter (F) and whether the column 27 and/or Filter (F) can produce the liquid with desired quality before the treatment process.
Regarding claim 15, Muraoka teaches flushing the first treatment liquid into the first purification system [0120].
Regarding claims 16-17, in fig. 3, Muraoka discloses two adsorption columns (27). Muraoka also discloses providing additional columns and cleaning the columns sequentially ([0120], [0121]). Selecting cleaning liquids for the filtration medium would have been an 
Regarding claim 18, Muraoka also teaches purifying the chemical liquid with the second purification system [0120]-[0122].
Regarding claims 19-20, Selection of order of method steps with respect to whether to perform cleaning prior to purification or alternatively would have been an obvious matter of design choice to one of ordinary skill in the art based on condition of the adsorbent medium to serve the purpose of cleaning the chemical liquid.
Regarding claims 21-22, Muraoka discloses in [0121] that “When the liquid circulation mechanism of this experiment machine is applied to an apparatus for actual production, if necessary, the number of the columns is increased and the columns are sequentially cleaned while the apparatus is in action. When a chelating agent is added in a small amount or is not added, two columns are simultaneously used and each column is cleaned alternately at a stage requiring cleaning while the other column is in action”. Selection of order of method steps with respect to whether to perform cleaning prior to purification or alternatively would have been an obvious matter of design choice to one of ordinary skill in the art based on condition of the adsorbent medium to serve the purpose of cleaning the chemical liquid.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, in view of Ko as applied to claim 1, and further in view of US 4778532 (hereinafter referred as “McConnell”).
Regarding Claim 5, modified Muraoka teaches limitations of claim 1 as set forth above. Modified Muraoka does not disclose that the treatment liquid is the same as at least one .
Response to Arguments
Objection to drawing(s) has been withdrawn in view of the amendments to the drawing and specification.
The amendments to claims overcome the rejection of claims 1-22 under 35 U.S.C. 112(b) dated 08/30/2021.
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to the rejection(s) of claims 1 and 14 under 35 USC 103(a) as being unpatentable over Muraoka with regards to lack of teaching of a soaking process as now claimed in claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Applicant further argued that Muraoka discloses passing cleaning liquid 35 dynamically and does not disclose soaking. The current rejection is a combination of Muraoka and Ko which addresses the argument. See claim rejection above.
Applicant further argued that soaking prior to flushing of the filtration medium provides an unexpected technical effect of a marked improvement in OWPC <31, and further argues that Muraoka fails to disclose, teach or suggest the aforementioned technical effect. This is not found to be persuasive because the argued technical effect is not claimed and Ko discloses soaking the filter prior to use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777